Citation Nr: 1013212	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  97-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right arm.  

2.  Entitlement to a higher initial rating for right ulnar 
neuropathy/carpal tunnel syndrome, evaluated as 10 percent 
disabling from September 30, 1996, and as 20 percent 
disabling from June 12, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision that 
granted service connection for status-post fracture of the 
right arm and assigned a 10 percent disability evaluation 
from September 30, 1996.  This matter also comes before the 
Board on appeal from a June 2000 RO rating decision that 
granted service connection for right ulnar neuropathy/carpal 
tunnel syndrome as a residual of the service-connected 
fracture of the right arm, and assigned a 10 percent 
disability evaluation from September 30, 1996.  By a 
December 2002 RO rating decision, the evaluation of the 
Veteran's right ulnar neuropathy/carpal tunnel syndrome was 
increased to 20 percent disabling from June 12, 2002.

The issue of entitlement to a disability in excess of 10 
percent for service-connected residuals of a fracture of the 
right arm was previously before the Board in November 1998 
and February 2001, when it was remanded for additional 
development.  Both the issue of entitlement to a disability 
in excess of 10 percent for service-connected residuals of a 
fracture of the right arm and the issue of entitlement to 
higher initial ratings for right ulnar neuropathy/carpal 
tunnel syndrome, evaluated as 10 percent disabling from 
September 30, 1996, and as 20 percent disabling from June 
12, 2002, were previously before the Board in July 2003, and 
again in September 2007, at which times they were remanded 
for additional development.  

As noted in the July 2003 Board remand, the Veteran's 
original claims file was lost while in VA custody sometime 
after a February 2001 Board remand.  Review of the claims 
file indicates that it is unclear whether the Veteran's 
claims file was lost at the Board or at the RO.  In January 
2002, the Board advised the RO that it should begin 
reconstructing the Veteran's claims file.  To assist the RO 
in reconstructing the file, the Board submitted to the RO 
copies of the Board's November 1998 and February 2001 
remands, a VA Form 119 dated in February 2001, a letter from 
the Board to the Veteran dated in May 1998, and a copy of a 
July 1998 Board hearing notification letter, which indicates 
that the Veteran failed to report to a scheduled Board 
hearing.  

At the time of the July 2003 Board remand the RO was 
instructed to associate pertinent VA documents with the 
reconstructed claims file.  Specifically, the RO was 
requested to associate a March 1997 rating decision and a 
May 1997 statement of the case (SOC).  Neither document was 
associated with the claims file in the course of the 2003 
remand.  Additional VA medical records identified in the 
2003 remand also were not obtained and incorporated into the 
record, and were also the subject of the Board's 2007 
remand.  

The Board finds that its orders contained in the September 
2007 remand have been complied with to the extent possible, 
and the issues are once again before the Board for appellate 
review.  Specifically, the Veteran was notified that 
evidence that his service-connected disabilities had 
worsened since originally service connected was necessary in 
order to prevail in his claims for higher ratings.  He was 
also asked in December 2007 to identify any health care 
professionals who had treated him for these disabilities.  
He responded in December 2007 that he had no other 
information or evidence to substantiate his claims.  As 
required by the Board's remand, the agency of original 
jurisdiction (AOJ) sought copies of a March 1997 rating 
decision, a May 1997 Statement of the Case (SOC), and x-ray 
reports from December 1997.  Efforts to obtain these 
documents were unsuccessful, and the Veteran was informed of 
this by letter in April 2009.  Finally, the Veteran was 
afforded VA orthopedic and neurological examinations as 
requested by the Board, and the examiner provided the 
specific information requested by the Board.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the Veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the 
rating issues on appeal as claims for higher evaluations of 
the original awards.  Analysis of such issues requires 
consideration of the ratings assigned effective from the 
date of the award of service connection--in this case, from 
September 30, 1996, for both claims.  

The Veteran was afforded a personal hearing at the RO in 
October 1997.  The Veteran also requested that he be 
afforded a Board hearing at the time he filed his 
substantive appeal in February 2003.  The Veteran was 
informed in April 2003 that he was scheduled for a hearing 
at the Board in September 2003.  In April 2003, the Veteran 
requested that the hearing be cancelled.  Accordingly, the 
Veteran's request for a hearing is withdrawn.  38 C.F.R. § 
20.704(e) (2009).  

(Consideration of the appellant's claim for a higher initial 
rating for right ulnar neuropathy/carpal tunnel syndrome, 
evaluated as 10 percent disabling from September 30, 1996, 
and as 20 percent disabling from June 12, 2002, is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  The decision below 
addresses residuals of fracture other than neurologic ones, 
which are rated separately as carpal tunnel syndrome and 
ulnar neuropathy.)  


FINDING OF FACT

The Veteran's fracture of the right ulna is evidenced by a 
healed fracture with no evidence of malunion or non-union, 
and no objective evidence of any orthopedic impairment.  


CONCLUSION OF LAW

The criteria for a higher initial rating for the Veteran's 
fracture of the right arm have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Code 5211 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Mayfield I), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when 
VCAA notice follows the initial unfavorable AOJ decision, 
subsequent RO actions may "essentially cure[] the error in 
the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, April 2006, December 2007, and June 2008.  Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent 
actions.  Id.

Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran 
was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the 
Veteran's service treatment record (STR) file and post-
service medical records, Social Security Administration 
(SSA) records, and secured examinations in furtherance of 
his claim, which examinations provided the information 
necessary to apply the rating criteria relevant to the issue 
decided herein.  As noted, attempts to obtain the March 1997 
rating decision and the May 1997 SOC, as well as x-ray 
reports from December 1997 were unavailing despite VA's best 
efforts to find them.  See 38 C.F.R. § 3.159(c)(2) (VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do 
not exist, or that further efforts to obtain those records 
would be futile).  VA has no duty to inform or assist that 
was unmet.  

II.  Background

The Veteran is service connected for the residuals related 
to an in-service fracture of the right ulna.  It has been 
rated as 10 percent disabling since service connection was 
first granted.  He claims this disability warrants a higher 
rating.  

The report of a December 1997 VA joints examination revealed 
symmetric forearms and musculature bilaterally.  There was 
no clear evidence of gunstock deformity.  The Veteran's grip 
strength was normal, and his biceps flexion and triceps 
extension were essentially normal in both arms.  The middle 
forearm was stable without evidence of malunion or 
instability, including by x-ray examination.  The Veteran 
stated that he performed weight-lifting activities, and 
could lift 30 pounds in forearm curls on the left, but only 
10 pounds on the right.  The examiner noted that the Veteran 
gave clinical symptoms of causalgia related to flexion in 
the neutral position and at 90 degrees of ulnar rotation, 
but also noted that this was difficult to reproduce on 
examination.  

The report of a May 2000 x-ray examination of the right 
forearm revealed that the bone and joint structures appeared 
to be intact with no evidence of arthritic change.  There 
was mild deformity of the mid-shaft of the ulna consistent 
with an old healed fracture.  The soft tissues were 
unremarkable.  

A June 2002 orthopedic examination report revealed pain 
complaints that the examiner could not correlate to his 
orthopedic examination, but conceded that the pain might be 
neurologic in nature, since he found that the orthopedic 
damage was minimal.  The Veteran complained of pain that was 
with him most of the time.  In pronation, just as the 
Veteran started to pronate he could go all the way to 80 
degrees each way if he pushed it, but that pain began just 
as he started to pronate, and it radiated.  On dorsiflexion 
of the right wrist, the Veteran complained of pain almost 
immediately, and would elevate the wrist to only 40 degrees.  
Palmar flexion was to 30 degrees with pain, and ulnar and 
radial deviation was so small that it could not be measured.  
The examiner observed, however, that the Veteran used his 
hand pretty well.  X-rays revealed that the bone and joint 
structures appeared intact, and that there was apparently 
congenital fusion of the lunate and triquetral bones.  There 
was no evidence of degenerative disease or other significant 
abnormality.  

A March 2006 VA joints examination revealed that the Veteran 
is right-handed, and that there was no tenderness, swelling, 
deformity, or instability present in the right forearm.  
Range of motion of the right arm was to zero degrees 
extension, and to 150 degrees in flexion.  There was no pain 
on range of motion, nor was there any loss of motion on 
repeated attempts.  There was no localized tenderness, 
swelling, deformity, or instability present.  Pronation and 
supination were both to 80 degrees.  Examination of the 
right wrist revealed no localized tenderness, swelling, 
deformity, or instability present.  Range of motion of the 
right wrist was to 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees radial deviation, and 40 degrees 
of ulnar deviation.  Grip was 5/5.  X-rays revealed the 
evidence of an old mid-ulna fracture, but found that osseous 
architecture and articular relationships are within normal 
limits, and that there was no evidence of acute fractures or 
subluxation.  

The examiner's finding was that the Veteran had a healed 
forearm (ulna) fracture with no residual.  He further stated 
that there was no clinical evidence of any impairment in 
either elbow, forearm, or wrist from the healed fracture, 
either due to pain, loss of motion, incoordination, 
weakness, flare-ups, or lack of endurance after repetitive 
motion.  The examiner also noted that there was no evidence 
of adverse impact on the Veteran's activities of daily 
living.  He opined that the Veteran's symptoms are mainly 
due to neuropathy.  

Finally, the Veteran was examined again in July 2009.  
Examination of the right forearm revealed moderate 
tenderness over the ulnar bone, mid-shaft, but there was no 
swelling, heat, or erythema.  Temperature, color, and 
vasculature were normal.  There was no evidence of muscle or 
soft tissue damage, no evidence of malunion or nonunion, and 
no shortening or false motion or evidence of malalignment.  
The Veteran demonstrated normal grip and grasp, and normal 
fine and gross manipulation.  There was no thenar or 
hypothenar atrophy.  

The right elbow evidenced no swelling, fluid, erythema, 
heat, tenderness, crepitus, or laxity.  There was moderate 
tenderness posteriorly, and a positive Tinel's sign.  Range 
of motion showed flexion to 140 degrees, extension to zero 
degrees, pronation to 80 degrees, and supination to 80 
degrees.  There was no objective evidence of pain on motion.  

The right wrist examination revealed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  There was 
moderate diffuse tenderness, and there was no Tinel's or 
Phalen's.  Range of motion exercises revealed dorsiflexion 
was to 65 degrees, palmar flexion was to 75 degrees, ulnar 
deviation was to 40 degrees, and radial deviation was to 20 
degrees.  There was no objective evidence of pain on motion.  
Recent x-rays revealed the evidence of an old healed 
fracture of the right ulnar bone at mid shaft, and that the 
right elbow and wrist were essentially normal.  

The examiner diagnosed an old healed fracture of the right 
ulna at mid shaft, and tendinitis of the right wrist and 
elbow.  The examiner found no evidence of flare-ups, 
weakened movement, excess fatigability, or incoordination, 
and no evidence that any of these, or pain, decreases motion 
during exacerbation or repetitive activity.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the Veteran's right elbow and wrist.

As noted in the introduction, the Court has indicated that a 
distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Consequently, the Board will evaluate the 
Veteran's right ulna fracture claim as a claim for a higher 
evaluation of an original award, effective from the date of 
award of service connection.  

Some rating criteria apply different ratings based on a 
claimant's "handedness," that is, whether the claimant is 
right- or left-handed.  Ratings are provided for what are 
designated as major and minor upper extremities (or 
components thereof).  For example, when, as here, the 
claimant is right handed, the ratings applicable for the 
major appendage are awarded.  

The Veteran's right ulna fracture residuals have been 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5211.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5211, 
applying the rating criteria for the major appendage, a 10 
percent rating is for application when there is malunion of 
the ulna with bad alignment.  A 20 percent rating is for 
application when there is nonunion in the lower half.  A 30 
percent rating is for application when there is nonunion in 
the upper half, with false movement, without loss of bone 
substance or deformity.  A 40 percent rating, the highest 
available under Diagnostic Code 5211, is for application 
when there is nonunion in the upper half, with false 
movement, with loss of bone substance (one inch (2.5 cms.) 
or more) and marked deformity.  A Note under the section 
listing the rating criteria for elbow and forearm 
disabilities notes that multiple impaired finger movements 
due to tendon tie-up, muscle, or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  Id.  (As noted above, the Veteran is 
separately service connected for right ulnar neuropathy and 
carpal tunnel syndrome, which issue is being remanded for 
additional development.) 

Here, the evidence throughout the period of this claim shows 
that, from an orthopedic standpoint, the residuals of the 
Veteran's right ulnar fracture have never shown any of the 
criteria listed for any of the ratings for impairment of the 
ulna.  A rating higher than the currently assigned 10 
percent is not warranted because there has never been any 
evidence of nonunion of any sort.  Moreover, the Board has 
looked to other diagnostic codes to see if one would warrant 
a rating higher than 10 percent, but finds none.  There is 
no evidence that the Veteran's range of motion about the 
right elbow or the right wrist is adversely impacted by the 
residuals of the ulna fracture to any degree that would 
warrant even a compensable rating under Diagnostic Codes 
5206 through 5208 and 5215, let alone a rating higher than 
the 10 percent currently awarded for this disability.  There 
is no indication of forearm flexion limited to 100 degrees, 
forearm extension limited to 10 degrees, or decreased wrist 
dorsiflexion or palmar flexion, any one of which would 
warrant a compensable rating.  Diagnostic Codes 5206, 5207, 
5215.  There is also no evidence of nonunion of the radius 
and ulna, which would warrant a higher rating, and no 
evidence of impairment of supination or pronation, which 
would warrant ratings higher than 10 percent under 
Diagnostic Code 5213.  The Veteran has complained of pain, 
but no examiner has indicated that there was any objective 
indication of pain with range-of-motion testing or during 
flare-ups due to orthopedic problems, i.e., muscle or bone 
or joint impairment.  Rather, the record indicates that the 
pain the Veteran experiences is due to neuropathy, which has 
been rated separately.  Additionally, there is no indication 
that the forearm disability has caused any impaired finger 
movement because of tendon tie-up or muscle injury.  

In sum, the Board finds that the residuals of the Veteran's 
right ulnar fracture disability picture more nearly 
approximates the criteria required for the currently 
assigned 10 percent, and that a higher rating is not 
warranted under any appropriate diagnostic code, and has not 
been warranted at any time since the inception of the 
Veteran's original claim.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The 
Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected fractured 
right ulna has resulted in any periods of hospitalization or 
in interference with employment due exclusively to this 
service-connected disability.  Id.  

In a recent decision, the Court cited with approval an 
opinion by the VA General Council Opinion that states that, 
if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.   Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  As noted by the March 
2006 examiner, the Veteran has a healed forearm (ulna) 
fracture with no residual, no clinical evidence of any 
impairment in either elbow, forearm, or wrist from the 
healed fracture, and no evidence of adverse impact on the 
Veteran's activities of daily living.  He opined that the 
Veteran's symptoms are mainly due to neuropathy.  
Accordingly, because the Veteran has been shown to have 
essentially no orthopedic residuals as contemplated by the 
criteria described above, the Board finds that the Veteran's 
disability picture is contemplated by the rating schedule, 
that the assigned schedular evaluation is therefore 
adequate, and that consequently a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
required.  Id.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right arm is denied.  


REMAND

Of record is a September 2009 private medical record 
documenting treatment for the Veteran's right arm pain.  The 
report indicates that the Veteran suffered from right upper 
extremity pain that is consistent with compression ulnar 
neuropathy, a disorder for which the Veteran is service 
connected and for which he seeks a higher disability rating.  
This private medical record notes that the Veteran would be 
scheduled for an EMG and nerve conduction study, and that he 
would be seen again in four months.  Since the results of 
the EMG or nerve conduction study that was to be scheduled, 
as well as the report of any follow-on treatment, could 
provide medical evidence pertinent to the Veteran's 
neuropathy rating claim, the Board will remand so that these 
records may be obtained, incorporated into the record, and 
considered in the appeal of this issue.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must take the steps 
necessary to obtain treatment records 
from the University of Maryland Medical 
System for the period beginning 
September 10, 2009, and incorporate them 
into the record.  The AOJ should, of 
course, also obtain any other pertinent 
records that the Veteran may identify in 
the course of the remand, and 
incorporate them into the record as 
well.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  Consideration should 
be given to rating both right median 
nerve and right ulnar nerve impairment.  
If any benefit sought is not granted, 
the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the Veteran until he is 
notified by the AOJ.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


